

                                                                  
    81,7('67$7(6%$1.5837&<&2857
    ',675,&72)1(:-(56(<
                                                                  
    ,Q5H                                                       
    Peter and Edna Bell                                          
                                                                  &DVH1RBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                               18-23437
                                                                 
                                                                 &KDSWHUBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                   13             
                                                                  
                                                                 -XGJHBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                           Michael B. Kaplan     
    
                                     
                                     
                             NOTICE OF FAILURE TO FILE SUPPLEMENTAL
                               DOCUMENTS CONCERNING SCHEDULES


72BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Jorge F. Coombs , Esq.


7KLVZLOOFRQILUPWKDWRQBBBBBBBBBBBBBBBBBBBBBBBBBBWKHIROORZLQJGRFXPHQWVZDVILOHGE\\RX
                                   4/3/2019
         ‫܆‬         $PHQGPHQWWR6FKHGXOHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              A/B, C

         ‫܆‬         0LVVLQJ'RFXPHQWVLQFOXGLQJ6FKHGXOHVBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         
7KLVZLOOIXUWKHUFRQILUPWKDWWKHFRXUWKDVQRWUHFHLYHGWKHIROORZLQJVXSSOHPHQWDOGRFXPHQWV

        ‫܆‬         'HFODUDWLRQ$ERXWDQ,QGLYLGXDO'HEWRU¶V6FKHGXOHV'HFODUDWLRQ
         ‫܆‬         $QXSGDWHG6XPPDU\RI<RXU$VVHWVDQG/LDELOLWLHVDQG&HUWDLQ6WDWLVWLFDO,QIRUPDWLRQ
                    6XPPDU\>6FKHGXOHV$%'(),DQG-21/<@


        ‫܆‬         'HFODUDWLRQ8QGHU3HQDOW\RI3HUMXU\IRU1RQ,QGLYLGXDO'HEWRUV'HFODUDWLRQ
         ‫܆‬         $QXSGDWHG6XPPDU\RI$VVHWVDQG/LDELOLWLHVIRU1RQ,QGLYLGXDOV6XPPDU\
                    >6FKHGXOHV$%'DQG()21/<@

<RXDUHKHUHE\QRWLILHGWKDWWKHGRFXPHQWVLQGLFDWHGDERYHPXVWEHILOHGZLWKLQGD\VIURPWKHGDWH
RIWKLVQRWLFH

         'DWHGBBBBBBBBBBBBBBBBBBBBBBBB
                4/4/2019                                       -HDQQH$1DXJKWRQ&OHUN
         
                                                                                                           UHY


                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 18-23437-MBK
Peter C Bell                                                                                               Chapter 13
Edna M Bell
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-3                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 04, 2019
                                      Form ID: pdf903                    Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 06, 2019.
db            #+Peter C Bell,   8 Harrison Place,   Manchester Township, NJ 08759-4910
jdb            +Edna M Bell,   902B N. New York Ave.,   Atlantic City, NJ 08401-2374

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 4, 2019 at the address(es) listed below:
              Albert Russo     docs@russotrustee.com
              Alexandra T. Garcia    on behalf of Creditor    Ditech Financial LLC NJECFMAIL@mwc-law.com,
               nj-ecfmail@ecf.courtdrive.com
              Jorge F. Coombs    on behalf of Joint Debtor Edna M Bell jcoombs@youngbloodlegal.com
              Jorge F. Coombs    on behalf of Debtor Peter C Bell jcoombs@youngbloodlegal.com
              Melissa S DiCerbo    on behalf of Creditor    HomeBridge Financial Services, Inc.
               nj-ecfmail@mwc-law.com, nj-ecfmail@ecf.courtdrive.com
              Melissa S DiCerbo    on behalf of Creditor    Ditech Financial LLC nj-ecfmail@mwc-law.com,
               nj-ecfmail@ecf.courtdrive.com
              Rebecca Ann Solarz    on behalf of Creditor    Ditech Financial LLC rsolarz@kmllawgroup.com
              U.S. Trustee    USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 8
